







EXECUTION VERSION


WAIVER TO FOURTH AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT


WAIVER TO FOURTH AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT,
dated as of February 20, 2018 (this “Agreement”), among Lippert Components,
Inc., a Delaware corporation (the “Issuer”), LCI Industries, a Delaware
corporation, formerly known as “Drew Industries Incorporated” (the “Parent” and,
together with the Issuer, collectively, the “Obligors”), PGIM, Inc.
(“Prudential”), each of the purchasers of Series A Notes (as defined below)
named on the Purchaser Schedule thereto (collectively, the “Noteholders”) party
hereto.
W I T N E S S E T H:
WHEREAS, the Obligors, Prudential and the Noteholders are parties to the Fourth
Amended and Restated Note Purchase and Private Shelf Agreement, dated as of
April 27, 2016, as amended by that certain letter agreement dated as of March
30, 2017 (as so amended, the “Note Purchase Agreement”), pursuant to which,
inter alia, the Issuer issued $50,000,000 aggregate principal amount of its
3.35% Series A Senior Notes due March 20, 2020 (the “Series A Notes”) and
authorized the issuance of additional senior promissory notes (the “Shelf
Notes”, together with the Series A Notes, collectively, the “Notes”) as therein
provided;
WHEREAS, the Obligors have requested that the Noteholders waive certain
requirements under the Note Purchase Agreement with respect to the formation of
six Subsidiaries; and
WHEREAS, the Noteholders party hereto are willing, subject to the terms and
conditions hereinafter set forth, to waive such requirements;
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:
ARTICLE I


Definitions
SECTION 1.1Certain Definitions. The following terms (whether or not underscored)
when used in this Agreement shall have the following meanings:


“Agreement” is defined in the preamble of this Agreement.
“Effective Date” is defined in Section 3.1 of this Agreement.
“Issuer” is defined in the preamble of this Agreement.
“LCM XII” means LCM REALTY XII, LLC, an Indiana limited liability company.
“New LC Subsidiaries” means, collectively, LCM XII, TM Group and TM Credit.
“Note Purchase Agreement” is defined in the first recital of this Agreement.
“Noteholders” is defined in the preamble of this Agreement.





--------------------------------------------------------------------------------





“Notes” is defined in the first recital of this Agreement.
“Obligors” is defined in the preamble of this Agreement.
“Parent” is defined in the preamble of this Agreement.
“Prudential” is defined in the preamble of this Agreement.
“Series A Notes” is defined in the first recital of this Agreement.
“Shelf Notes” is defined in the first recital of this Agreement.
“Specified Defaults” is defined in Article II of this Agreement.
“TM Credit” means Taylor Made Credit, LLC, a Delaware limited liability company.
“TM Group” means Taylor Made Group, LLC, a Delaware limited liability company.
SECTION 1.2        Other Definitions. Terms used herein as defined terms and not
otherwise defined herein shall have the meanings ascribed thereto in the Note
Purchase Agreement.


ARTICLE II


Waiver
Effective on (and subject to the occurrence of) the Effective Date, the
Noteholders party hereto hereby agree to waive (a) the Event of Default that
occurred pursuant to clause (vi) of paragraph 7A of the Note Purchase Agreement
as a result of the Obligors’ failure to comply with paragraph 5K of the Note
Purchase Agreement, solely with respect to the formation of LCM XII within the
time period required thereby, and (b) the Event of Default that occurred
pursuant to clause (vi) of paragraph 7A of the Note Purchase Agreement as a
result of the Obligors’ failure to notify the Noteholders of the occurrence of
the Event of Default described in clause (a) of this Article II (the Events of
Default described in clauses (a) and (b), collectively, the “Specified
Defaults”); provided that the foregoing waiver shall be terminated and the
Specified Defaults shall be deemed to be continuing in the event that Prudential
and the Noteholders shall not have received, on or prior to the date that is 10
days after the Effective Date, evidence that each New LC Subsidiary shall have
become party to the Subsidiary Guaranty and the Subordination Agreement and
taken such other actions, and delivered such documents, as may be required
pursuant to paragraph 5K or reasonably requested by the Required Holders.
ARTICLE III
Conditions To Effectiveness
SECTION 3.1        Effective Date. This Agreement shall become effective on such
date (herein called the “Effective Date”) when the conditions set forth in this
Section have been satisfied.


SECTION 3.1.1    Execution of Agreement. Prudential and the Noteholders shall
have received counterparts of this Agreement duly executed and delivered on
behalf of the Obligors, Prudential and the Required Holders.







--------------------------------------------------------------------------------





SECTION 3.1.2    Execution of Supplement. Prudential and the Noteholders shall
have received counterparts of the Supplement duly executed and delivered on
behalf of the New LC Subsidiaries and the Notes Collateral Agent.


SECTION 3.1.3    Execution of Consent, Waiver and Recognition Agreement (LLC).
Prudential and the Noteholders shall have received counterparts of the Consent,
Waiver and Recognition Agreement (LLC) duly executed and delivered on behalf of
the New LC Subsidiaries and their respective sole members.


SECTION 3.1.4    Waiver to Bank Credit Agreement. Prudential and the Noteholders
shall have received evidence that any event of default existing under the Bank
Credit Agreement prior to the Effective Date as a result of the Obligors failing
to take certain actions required thereunder in connection with the creation of
LCM XII shall have been waived pursuant to a waiver to the Bank Credit Agreement
(the “Credit Agreement Waiver”).


SECTION 3.1.5    Note Purchase Agreement Conditions. Prudential and the
Noteholders shall have received evidence or confirmation that all other
requirements set forth in paragraph 5K and paragraph 5L of the Note Purchase
Agreement have been satisfied in relation to the creation of the New LC
Subsidiaries (except as contemplated in Article II with respect to becoming
parties to the Subsidiary Guaranty and the Subordination Agreement).


SECTION 3.1.6    Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Obligors and the New LC Subsidiaries
shall be satisfactory in form and substance to Prudential, the Noteholders and
their legal counsel. In addition, Prudential, the Noteholders and their counsel
shall have received all information, approvals, documents or instruments as
Prudential, the Noteholders or their counsel may reasonably request.


SECTION 3.1.7    Representations and Warranties. The representations and
warranties contained in Article IV hereof shall be true and accurate as of the
Effective Date.
    
SECTION 3.1.8    Counsel Fees. The Obligors shall have paid all outstanding
costs, expenses and fees of Prudential and the Noteholders (including reasonable
attorneys’ fees and expenses of Morgan, Lewis & Bockius LLP incurred in
connection with the documentation of this Agreement and the documents related
thereto (including a reasonable estimate of post-closing fees and expenses).


ARTICLE IV


Representations and Warranties


Each Obligor represents and warrants to Prudential and the Noteholders that:
SECTION 4.1        Organization; Power and Authority. Such Obligor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, except where the failure to be licensed or
qualified would not reasonably be expected to have a Material Adverse Effect.
Such Obligor has the necessary corporate power and authority to execute and
deliver this Agreement and to perform the provisions hereof.







--------------------------------------------------------------------------------





SECTION 4.2        Authorization, Etc. This Agreement has been duly authorized
by all necessary corporate action on the part of such Obligor, and, assuming due
authorization, execution and delivery by the other parties hereto, this
Agreement constitutes a legal, valid and binding obligation of such Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


SECTION 4.3        Compliance with Laws, Other Instruments, Etc. The execution
and delivery of this Agreement, and the performance by the Obligors of this
Agreement and the Note Purchase Agreement, will not (a) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of either Obligor or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or any other agreement or
instrument to which either Obligor or any Subsidiary is bound or by which either
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to either Obligor or any
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to either Obligor or any
Subsidiary.


SECTION 4.4        Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution or delivery of this
Agreement, or the performance of this Agreement or the Note Purchase Agreement,
by either Obligor.


SECTION 4.5        No Default or Event of Default. No Default or Event of
Default has occurred and is continuing, either before or after giving effect to
this Agreement, other than the Specified Defaults.


SECTION 4.6        No Fees. Neither of the Obligors nor any of their Affiliates
have, or have agreed to, pay a fee or any other compensation to any Bank Lender
or to JPMorgan Chase Bank, N.A., as administrative agent for the Bank Lenders,
in connection with the Credit Agreement Waiver, except for an upfront fee paid
to each Increasing Lender (as defined in the Credit Agreement Waiver) in an
amount equal to 0.20% of such Increasing Lender’s Increased Commitment (as
defined in the Credit Agreement Waiver).


ARTICLE V


Miscellaneous


SECTION 5.1        Cross-References. References in this Agreement to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Agreement.


SECTION 5.2        Transaction Document; Limitation of Waiver. This Agreement is
a Transaction Document. The waiver set forth in Article II shall be limited
precisely as provided for herein and shall not be deemed to be a waiver of,
amendment of, consent to or modification of any other term or provision of the
Note Purchase Agreement or of any term or provision of any other Transaction
Document or of any transaction or future action on the part of either Obligor or
any other Credit Party which would require the consent of Prudential or any of
the Noteholders under the Note Purchase Agreement or any other Transaction
Document. Except as expressly waived hereby, all of the representations,
warranties, terms, covenants and





--------------------------------------------------------------------------------





conditions contained in the Note Purchase Agreement and each other Transaction
Document shall remain unamended or otherwise unmodified and in full force and
effect.


SECTION 5.3        Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed signature page by facsimile or e-mail transmission shall
be effective as delivery of a manually signed counterpart of this Agreement.


SECTION 5.4        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


SECTION 5.5        Costs and Expenses. The Issuer agrees to pay all reasonable
costs and expenses of Prudential and the Noteholders (including the reasonable
fees and out-of-pocket expenses of their legal counsel) that are incurred in
connection with the execution and delivery of this Agreement and the other
agreements and documents entered into in connection herewith.


SECTION 5.6        GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING
CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE. EACH PERSON A
PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO IN CONNECTION HEREWITH.
THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENT,
WRITTEN OR ORAL, WITH RESPECT HERETO.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


ISSUER:


LIPPERT COMPONENTS, INC.


By:         
Name:    
Title:    


PARENT:


LCI INDUSTRIES


By:         
Name:    
Title:    











--------------------------------------------------------------------------------





PGIM, INC.




By:                             
Name:    
Title:    Vice President




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: ___________________________________
Name:
Title:     Vice President




PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:    PGIM, Inc.
(as Investment Manager)


    
By:
Name:
Title:     Vice President




FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ______________________________
Name:
Title:     Vice President





